Exhibit 10.J1

 

VIAD CORP

SUMMARY OF COMPENSATION PROGRAM FOR

NON-EMPLOYEE DIRECTORS

AS OF FEBRUARY 27, 2018

 

Board of Directors

 

     Annual Retainer

$45,000

     Per Meeting Attendance Fee

$1,600

     Annual Restricted Stock Grant1 Value

$115,000

 

 

Independent Chairman of Board of Directors

 

     Annual Retainer

$100,000

 

 

Audit Committee

 

     Per Meeting Attendance Fee

$1,500

     Committee Chairman Annual Retainer

$20,000

 

 

Corporate Governance and Nominating Committee

 

     Per Meeting Attendance Fee

$1,500

     Committee Chairman Annual Retainer

$10,000

 

 

Human Resources Committee

 

     Per Meeting Attendance Fee

$1,500

     Committee Chairman Annual Retainer

$17,500

 

Additional Benefits2

 

1

The annual restricted stock grant occurs in February of each year and vests 100%
one year from the date of the grant, in accordance with the terms and conditions
of the form of Restricted Stock Agreement for Outside Directors, effective as of
February 27, 2018, pursuant to the 2017 Viad Corp Omnibus Incentive Plan, filed
as Exhibit 10.B1 to Viad Corp’s Form 8-K filed May 23, 2017, or the successor
form of such restricted stock agreement filed thereafter.  

 

2

Non-employee directors may participate in the Directors' Matching Gift Program,
which provides for corporate matching of charitable contributions made by
non-employee directors, on a dollar-for-dollar basis, up to an aggregate maximum
of $5,000 per year to qualified non-profit organizations having tax exempt
status under Section 501(c)(3) of the Internal Revenue Code. Viad Corp also
provides non-employee directors with accidental death and dismemberment
insurance benefits of $300,000 and travel accident insurance benefits of
$300,000 when they are traveling on corporate business.

 

 